t c memo united_states tax_court vincent michael coomes petitioner v commissioner of internal revenue respondent docket no filed date vincent michael coomes pro_se richard j hassebrock for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioner’s and federal income taxes and additions to tax as follows deficiency additions to tax sec_6651 sec dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year the notice_of_deficiency cites sec_6653 as the basis for the addition_to_tax but respondent’s answer clarified that sec_6654 is the correct basis for this addition_to_tax after concessions the remaining issues for decision are whether petitioner’s asserted vow of poverty causes him to be exempt from liability for federal income taxes including self- employment_tax for taxable years and and whether the doctrine_of collateral_estoppel limits the aggregate amount of petitioner’s tax deficiencies and additions to tax due for and to the amount of restitution ordered at petitioner’s prior criminal proceeding we hold that petitioner is liable for income taxes and the doctrine_of collateral_estoppel is not applicable unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue 1petitioner concedes that he operated imperial communications inc as a sole_proprietorship and that he was remunerated in and in connection with services he provided petitioner also concedes that if the deficiencies are sustained he is liable for the additions to tax as determined in the notice_of_deficiency and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in cincinnati ohio at the time his petition was filed petitioner operated imperial communications inc imperial as a sole_proprietorship during the years at issue imperial did not have any employees the services petitioner provides through imperial include installing and maintaining telephone systems petitioner was directly compensated by imperial’s clientele for the services provided and goods sold for and moreover petitioner received interest_income in and and dividend income in petitioner failed to file federal_income_tax returns for and petitioner also failed to make estimated_tax payments during these years in connection with his income from imperial’s business and from other sources accordingly on date respondent issued a notice_of_deficiency to petitioner which determined the amount of tax owed 2other sources includes the interest and dividends petitioner received for each year plus additions to tax under sec_6651 and sec_6654 petitioner timely filed his petition seeking a redetermination on date in the u s district_court for the southern district of ohio petitioner pleaded nolo contendere to four counts under sec_7203 of willfully failing to file federal_income_tax returns for and petitioner was sentenced to four 2-year terms of probation to be served concurrently and ordered to pay a fine of dollar_figure and restitution of dollar_figure in respect of his income_tax liabilities for and i unreported income opinion pursuant to sec_61 gross_income includes all income from whatever source derived sec_61 provides that gross_income includes compensation received in exchange for services rendered with respect to such income it is well settled that the person who earns income is taxed on the income 337_us_733 generally a sole_proprietor who derives income from a trade_or_business is considered to have received self-employment_income sec_1_1401-1 sec_1_1402_c_-1 income_tax regs self-employed individuals are also liable for self-employment_tax pursuant to sec_1401 as part of their federal_income_tax liability see also sec_1_1401-1 sec_1_6017-1 income_tax regs subject_to statutory exclusions the amount of self-employment_tax an individual owes is based on his net_earnings from self- employment sec_1402 net_earnings_from_self-employment include the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed which are attributable to the trade_or_business id sec_1_1402_a_-1 income_tax regs petitioner conceded that he operated imperial as a sole_proprietorship and that imperial had no employees petitioner failed to offer any evidence to contradict respondent’s position that petitioner personally managed and controlled imperial’s telephone services business relying on invoices issued by imperial and bank_deposits made by petitioner respondent appropriately reconstructed petitioner’s income for and see eg 348_us_121 472_f2d_1381 6th cir affg tcmemo_1972_312 woods v commissioner tcmemo_1989_611 affd without published opinion 929_f2d_702 6th cir petitioner did not challenge respondent’s computations but rather admitted that he was directly remunerated by imperial’s clientele for services he provided through imperial applying the law to these facts we conclude that petitioner was indeed self-employed and liable for income taxes on his income from self-employment including self- employment_taxes under sec_1401 for each of the years at issue petitioner is however entitled to the deductions stipulated by the parties with respect to the interest and dividend income petitioner received there is no question that these funds must be included in petitioner’s gross_income as provided by sec_61 and see also sec_1_61-7 sec_1_61-9 income_tax regs petitioner in fact conceded that he received interest_income in and and dividend income in a additions to tax petitioner has conceded that he owes additions to tax under sec_6651 and sec_6654 we need not engage in a discussion regarding these additions since petitioner concedes their applicability b petitioner’s asserted vow of poverty the issue raised is whether petitioner’s asserted vow of poverty exempts the income he received for the years at issue from gross_income in short it does not petitioner contends that his taking a vow of poverty assigning all income to a religious institution provides him with an exemption from federal income taxes for all years at issue 3we see no reason to address whether the universal christian church is a sec_501 organization since petitioner did not continued other than his testimony petitioner has not offered any evidence to substantiate his asserted vow of poverty even assuming petitioner took such a vow his argument fails merely taking a vow of poverty does not necessarily exempt a taxpayer from federal income taxes including self-employment taxes this court has held that when secular services are rendered by individuals income received by them in an individual capacity and not on behalf of a separate and distinct principal is taxable to the individuals yoshihara v commissioner tcmemo_1999_375 79_tc_995 affd 748_f2d_331 6th cir 76_tc_468 affd without published opinion 720_f2d_664 3d cir see also sec_1_1402_c_-5 income_tax regs petitioner has offered nothing to support that any of the income he received was received on behalf of a separate and distinct principal it is also patently obvious that the telephone services petitioner provided were secular accordingly we find that petitioner is liable for federal income taxes on the compensation he earned and on the interest and dividend income he received continued assert at trial or on brief that income assigned to the universal christian church qualified for a charitable deduction under sec_170 additionally petitioner did not establish there was a transfer of funds to a religious charity ii restitution ordered by the district_court petitioner appears to argue that the district court’s judgment in his prior criminal proceeding which ordered him to pay restitution disposed of his tax_liabilities for and this raises the issue of whether the doctrine_of collateral_estoppel applies with respect to petitioner’s tax_liabilities for and the purposes of applying the doctrine_of collateral_estoppel a k a issue preclusion are to prevent litigants from having to relitigate identical issues and to promote judicial economy see 91_tc_273 collateral_estoppel applies once an issue is actually and necessarily determined by a court of competent jurisdiction and that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 building on the supreme court’s decision the court_of_appeals for the sixth circuit has identified four conditions for collateral_estoppel to be enforced 183_f3d_535 6th cir affg tcmemo_1997_566 first the issue in the subsequent litigation must be identical to that resolved in the prior litigation second the issue must have been actually litigated and judicially determined in the prior action third the issue in the prior litigation must have been necessary and essential to a judgment on the merits fourth collateral_estoppel can be invoked only against parties and their privies who were part of the prior litigation id see also montana v united_states supra pincite m j wood associates inc v commissioner tcmemo_1998_375 petitioner pleaded nolo contendere to charges under sec_7203 for willfully failing to file federal_income_tax returns and pay taxes not a single issue including petitioner’s tax_liabilities and additions to tax for the years at issue was actually litigated during petitioner’s criminal proceeding as a result of his nolo plea in the criminal proceeding a judicial determination did not occur with respect to petitioner’s tax_liability since it was not litigated nor was it an essential element of the government’s case see hickman v commissioner supra pincite consequently petitioner cannot invoke collateral_estoppel to limit his tax_liability to the amount of restitution ordered by the district_court see id see also morse v commissioner tcmemo_2003_332 4this does not however change the fact that the district_court ordered petitioner to pay restitution given the factual circumstances of this case we believe that the restitution ordered was to be paid to respondent we therefore expect petitioner’s tax_liability to be offset by any payments of restitution petitioner made see toney v commissioner tcmemo_2003_333 wallace v commissioner tcmemo_2000_49 cf m j wood associates inc v commissioner tcmemo_1998_375 iii conclusion in sum we hold for respondent with respect to all substantive matters all arguments made by the parties have been considered by this court and those arguments not discussed herein have been found irrelevant moot and or without merit to reflect the foregoing decision will be entered under rule
